Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 01/22/2021.  Claims 1-20 were previously rejected.  Claims 1, 3, 7, 9, 14, and 16 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, in addition to applicant’s amendments filed 01/22/2021 with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Pub 20100250624), further in view of Cameron et al. (US Pub 20140142954), 

one or more processors; and a computer readable storage medium storing program instructions configured for execution by the one or more processors (see Mayer ¶0067-0068 processor, memory, network interface and storage)  in order to cause the computing system to:
convert a plurality of communication data files into a pre-determined format to create a plurality of formatted communication data files (see Mayer fig.2 and ¶0071 automatically convert electronic communication files to a predetermined format);
Mayer is silent to explicitly teach generate offset tag data indicating a change in position from an original position of text in an original data file of the plurality of communication data files, the change in position being caused at least in part by the conversion of the plurality of communication data files; and
insert the offset tag data into a first subset of the plurality of formatted communication data files.
Cameron teaches a soundtrack playback system with soundtracks synchronized to electronic text to playback audio regions of certain texts.
Cameron teaches generate offset tag data indicating a change in position from an original position of text in an original data file of the plurality of communication data files, the change in position being caused at least in part by the conversion of the plurality of communication data files (see Cameron ¶0102, 0109); and
insert the offset tag data into a first subset of the plurality of formatted communication data files (see Cameron ¶0102, 0109).


4.  For claim 4, Mayer/Cameron teaches the computing system of Claim 1, wherein the stored program instructions further cause the one or more processors to process the plurality of formatted communication data files to generate group association data based at least in part on people included in the plurality of formatted communication data files (see Mayer ¶0023-0026).

5.  For claim 5, Mayer/Cameron teaches the computing system of Claim 1, wherein converting the plurality of communication data files includes applying a first conversion process to email data in the plurality of communication data files and applying a second conversion process to a different type of communication data in the plurality of communication data files, the first conversion process being different from the second conversion process (see Mayer ¶0023-0026 multiple conversion processes different from each other).
6.  For claim 6, Mayer/Cameron teaches the computing system of Claim 1, wherein:
converting the plurality of communication data files includes applying a first conversion process to a first communication data file in the plurality of communication data files and applying a second conversion process to second communication data file in the plurality 
the first conversion process is different from the second conversion process (see Mayer ¶0071 plurality of file type specific file conversion applications are realized based on communicated data by more than one discovery data providers)..

7. With respect to independent claim 7, please see the rejection of claim 1
10. For claim 10, see the rejection of claim 4.
11. For claim 11, Mayer/Cameron teaches the computer-implemented method of Claim 10, further comprising accessing human resources data to correlate each of the plurality of communication data files to one or more people (see Mayer ¶0082, ¶0095).
12. For claim 12, see the rejection of claim 5.
13. For claim 13, see the rejection of claim 6.
14. With respect to independent claim 14, see the rejection of claim 1.
17. For claim 17, see the rejection of claim 4.
18.  For claim 18, Mayer/Cameron teaches the non-transitory computer-readable medium of Claim 17, wherein the one or more program instructions further cause the one or more processors to access human resources data to correlate each of the plurality of communication data files to one or more people (see Mayer ¶0082, ¶0095).
19. For claim 19, see the rejection of claim 5.
20. For claim 20, see the rejection of claim 6.

Claim Objections
Claims 2, 3, 8, 9,15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
April 24, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456